UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— TRIBUTE PHARMACEUTICALS CANADA INC. (Exact name of small business issuer as specified in its charter) ————— ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 151 Steeles Avenue, East Street, Milton, Ontario, Canada L9T 1Y1 (Address of Principal Executive Office) (Zip Code) (519) 434-1540 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: June 30, 2013: 50,972,542 TRIBUTE PHARMACEUTICALS CANADA INC. TABLE OF CONTENTS PART I – CONDENSED INTERIM FINANCIAL STATEMENTS Item 1. Unaudited Condensed Interim Financial Statements 1 (A) Condensed Interim Balance Sheets 1 (B) Condensed Interim Statements of Operations, Comprehensive (Loss) and Deficit 2 (C) Condensed Interim Statements of Cash Flows 3 (D) Notes to the Condensed Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Evaluation of Disclosure Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1a. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) As at June 30, As at December 31, ASSETS Current Cash and cash equivalents $ $ Accounts receivable, net of allowance of $nil (December 31, 2012 - $nil) Inventories (Note 2) Taxes recoverable Loan receivable Prepaid expenses and other receivables (Note 3) Current portion of debt issuance costs, net (Note 6) Total current assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Goodwill Debt issuance costs, net (Note 6) Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities (Note 12) $ $ Current portion of long term debt (Note 6) Warrant liability (Note 7c) Total current liabilities Long term debt (Note 6) Deferred tax liability - Total liabilities Contingencies and commitments (Notes 6 and 10) SHAREHOLDERS’ EQUITY AUTHORIZED Unlimited non-voting, convertible redeemable andretractable preferred shares with no par value Unlimited common shares with no par value ISSUED (Note 7a) Common shares 50,972,542 (December 31, 2012 - 39,610,042) Additional paid-in capital options (Note 7b) Deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed interim financial statements. 1 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM STATEMENTS OF OPERATIONS, COMPREHENSIVE (LOSS) AND DEFICIT (Expressed in Canadian dollars) (Unaudited) For the Three Month Period Ended June 30 For the Six Month Period Ended June 30 Revenues Licensed domestic product net sales $ Other domestic product sales International product sales Royalty and licensing revenues - - - Total revenues (Note 14) Cost of Sales Licensor sales and distribution fees Cost of products sold Total Cost of Sales Gross Profit Expenses Selling, general and administrative (Notes 12 and 15) Amortization of assets (non-manufacturing property, plant and equipment) Total operating expenses (Loss) from operations ) Non-operating income (expenses) Change in warrant liability (Note 7c) ) Cost of extending the warrant expiration - ) - ) Change in fair value of contingent consideration - - - Research and development - ) - ) Accretion expense ) Interest income Interest expense ) (Loss)and comprehensive (loss)before tax ) Deferred income tax (recovery) (Note 13) - ) ) ) Net (loss) and comprehensive (loss) for the period $ ) $ ) $ ) $ ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Loss per share(Note 8)- Basic and diluted $ ) $ ) $ ) $ ) See accompanying notes to the condensed interim financial statements. 2 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) (Unaudited) For the Six Month Period Ended June 30 Cash flows from (used in) operating activities Net (loss) $ ) $ ) Items not affecting cash: Deferred income tax (recovery) ) ) Amortization Changes in warrant liability (Note 7c) ) Cost of extending the warrant expiration - Changes in fair value of contingent consideration - ) Stock-based compensation (Note 7b) Accretion expense Change in non-cash operating assets and liabilities (Note 9) ) ) Cash flows (used in) operating activities ) ) Cash flows from (used in) investing activities Additions to property, plant and equipment ) ) Payment of contingent liability ) - Increase to patents and licensing agreements ) ) Cash flows (used in) investing activities ) ) Cash flows from (used in) financing activities Financing costs deferred - ) Long term debt issued - Units issued (Note7a) - Long term debt repayment ) - Share issuance costs ) - Cash flows from financing activities Changes in cash and cash equivalents ) Change in cash due to changes in foreign exchange Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the condensed interim financial statements. 3 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) NOTES TO THE CONDENSED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars) (Unaudited) 1. Basis of Presentation These unaudited condensed interim financial statements should be read in conjunction with the financial statements for Tribute Pharmaceuticals Canada Inc.’s (formerly Stellar Pharmaceuticals Inc.) ("Tribute" or the "Company") most recently completed fiscal year ended December 31, 2012.These condensed interim financial statements do not include all disclosures required in annual financial statements, but rather are prepared in accordance with recommendations for interim financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”).These unaudited condensed interim financial statements have been prepared using the same accounting policies, and methods as those used by the Company in the annual audited financial statements for the year ended December 31, 2012. The unaudited condensed interim financial statements contain all adjustments (consisting of only normal recurring adjustments) which are necessary to present fairly the financial position of the Company as at June 30, 2013, and the results of its operations for the three and six month periods ended June 30, 2013 and 2012 and its cash flows for the six month periods ended June 30, 2013 and 2012.Note disclosures have been presented for material updates to the information previously reported in the annual audited financial statements. a) Estimates The preparation of these financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of the revenues and expenses during the reporting period.On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, accrued liabilities, income taxes, stock based compensation, revenue recognition and intangible assets.The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances.Actual results could differ from those estimates. As adjustments become necessary, they are reported in earnings in the period in which they become known. b) Recently Adopted Accounting Standards On January 1, 2013, the Company adopted the accounting standard set out below. In July 2012, the FASB issued an accounting standards update that gives an entity the option to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired.If, after assessing the totality of events and circumstances, an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action.This guidance will be effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, which will be the Company's 2013 fiscal year.The adoption of this guidance did not have a material impact on the Company’s financial statements. 2. Inventories June 30, December 31, Raw materials $ $ Finished goods Packaging materials Work in process $ $ 4 3. Prepaid Expenses and Other Receivables June 30, December 31, Prepaid operating expenses $ $ Interest receivable on loan receivables $ $ 4. Property, Plant and Equipment June 30, 2013 Cost Accumulated Amortization Net Carrying Amount Land $ $
